Robert W. Hansen, J.
(dissenting). The writer finds no duty owed by the town of Trenton to the driver who failed to negotiate the turn at a T-intersection.
In the absence of the element of reliance, the case does not come within the ruling in Firkus. (Firkus v. Rombalski (1964), 25 Wis. 2d 352, 130 N. W. 2d 835.) The Firkus Case involved a two-car collision. Firkus was driving on what he thought was an arterial highway. He knew he was approaching an intersection, but knew that there was a stop sign for cross traffic approaching the intersection. What he did not know was the stop sign had been stolen by vandals and had not yet been replaced *658by the town of Hull. Rombalski did not stop at the intersection, and the two cars collided. This court held that, while there was no duty on the part of the town to place a stop sign at the intersection, where it had put up a stop sign and the plaintiff had relied upon the sign being there to slow and stop approaching vehicles, the town did have a duty to maintain the sign. Limiting this duty to keep up what one did not have to put up, this court said: . . It is the creation of the right of reliance and its protection which is the basis of the duty. This is not unlike the doctrine of equitable estoppel in the field of contracts. . . .” (Id. at page 359) The right of reliance thus created is a reliance upon the warning sign being there to require the other and approaching motorist to stop before proceeding. In the case before us, there is no claim of reliance, there was no other motorist involved and the plaintiff’s only claim is that a stop sign would have slowed her down so that she might have seen what she should have seen anyhow — that the road on which she was driving did not proceed beyond the T-intersection.
In the absence of noncompliance with a legislative direction, the case does not come within the holding in Chart. (Chart v. Dvorak (1973), 57 Wis. 2d 92, 102, 203 N. W. 2d 673.) The Chart Case involved the location of a highway warning sign that did not strictly conform to the 750-foot requirement of the state highway commission. At the least, a question of fact was presented as to whether the footage requirement of the legislative direction of the state highway commission was complied with. Summary judgment was denied because such question of fact existed as to “. . . [w] hether or not the signs were placed in conformance with the highway commission’s specifications . . . .” In the case before us, there is no such question of fact presented. There is no claim of a statutory duty, deriving from the specifications and re*659quirement of the safety rules of the state highway commission. There is no way to put Firkus, requiring reliance, and Chart, based on noncompliance with a legislative safety requirement, together to create a basis for liability where neither reliance nor noncompliance with a safety directive is involved.
There being neither reliance nor noncompliance with a legislative direction of the state highway commission, this case is controlled by the summarization of applicable law in Dusek. (Dusek v. Pierce County (1969), 42 Wis. 2d 498, 500, 167 N. W. 2d 246.) The Dusek Case involved a two-car collision at a T-intersection. The allegation of the complaint was that vision of the T-nature of intersection was “. . . obscured by a hill to the north of the intersection and by mounds of earth, and that, in addition, there was a failure to erect signs that warned of a hazardous intersection.” The case holds that, as á matter of law, there is no duty imposed upon the county to erect signs warning of the approach of oncoming traffic at a T-intersection. As to maintenance of traffic control signals, Dusek cites Raisanen (Raisanen v. Milwaukee (1967), 35 Wis. 2d 504, 151 N. W. 2d 129) holding the city’s decision, right or wrong, in programming its traffic control sequence was not actionable negligence. That program-planning decision, the Raisanen Case makes clear, “. . . conformed in all respects to the statutes and the rules of the highway commission . . . .” (Id. at page 514) If it did not, and only if it did not, the Chwrt rule would apply. As to duty to erect a sign versus the duty to maintain it, Dusek states at pages 505, 506:
“. . . Although in Firkus v. Rombalski, supra, we held that it was negligent for a municipality to fail to replace a warning sign that had been in existence, we found the negligence to be similar to the doctrine of equitable estoppel. We particularly stated, Firkus, supra, page 358:
“ ‘The town had no affirmative duty to erect the sign in the first instance, but having done so it was incumbent *660upon it to properly maintain the sign as a safety precaution to the traveling public which has the right to rely on its presence.’
“. . . Although there is a duty, as spelled out in Firkus, to maintain signs once they are placed, there is no duty upon the legislative body of a government to place them at a highway intersection in the first place.” (Emphasis supplied.)
The italicized references make clear that the duty to maintain a traffic warning or stop sign, either against obscurement by foliage or by replacement following theft by vandals, is owed only to a motorist who has come to rely and has reason for reliance upon the sign, once installed, being maintained. There is no similarity to the doctrine of equitable estoppel and not establishing that one has “the right to rely on its presence” where this plaintiff claims entitlement to an observable sign requiring her to stop as she approached a T-intersection. Rather the similarity is to the rejected claim of the plaintiff in Dusek of an entitlement to a sign slowing or stopping his progress into a T-intersection. In the absence of the reliance required by Firkus and the noncompliance with a safety regulation or requirement present in Chart, the writer would find no duty on the part of the town of Trenton, owed to this plaintiff, either to erect or maintain a stop sign at the T-intersection. So the writer would reverse and remand, with directions to sustain the demurrer of the town of Trenton.
I am authorized to state that Mr. Justice Bruce F. Beilfuss joins in this dissent.